DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment under 37 C.F.R. 1.312
The ‘Amendment under 37 C.F.R. 1.312’, filed 20 September 2021, has been ENTERED and the allegations/arguments presented have been fully considered.

Response to Office Action
	The ‘Response to Office Action’, filed 09 July 2021, has been ENTERED and the allegations/arguments presented have been fully considered.

Status of Claims
	Claims 6 and 7 are canceled.
Claims 11 and 15 are amended.
	Claim 18 is added.



Examiner Comment
	An ‘Examiner-Initiated Interview’ was conducted on 13 August 2021, which requested authorization to amend rejoined claims 11 and 15 in order to place the claims in condition of allowance, which is now represented in the amended claims found in the ‘Amendment under 37 C.F.R. 1.312’, filed 20 September 2021.

Rejoinder of All Previously Withdrawn Process Claims
Claims 1-5, 8-10, 16, and 17 are deemed allowable.  Claims 11-15, previously withdrawn from consideration as a result of a restriction requirement, along with new claim 18 are hereby rejoined and fully examined for patentability under 37 C.F.R. 1.104.
Because all claims previously withdrawn from consideration under 37 C.F.R. 1.142 have been rejoined, the ‘Election/Restrictions’, mailed 20 November 2021, is withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also M.P.E.P. § 804.01.



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Claim Rejections – 35 U.S.C. § 101, Use Claim’ found in the ‘Non-Final Office Action’, mailed 22 March 2021, the ‘Response to Office Action’ (p5), filed 09 July 2021, alleges/argues claim 1 is amended so that is clearly directed to an in vitro process for determining the presence of sepsis.  It is asserted that the claimed invention represents an improvement to techniques for determining the presence of sepsis, including providing to a medical practitioner a more accurate and clinically significant method of detecting the presence of sepsis.  In view of the amendments to the claims, the allegations/arguments are found persuasive and, thus, this rejection is withdrawn.
In response to the ‘Claim Rejections – 35 U.S.C. § 112(b), Vague and Indefinite’ and ‘Claim Rejections – 35 U.S.C. § 112(b), Lack of Antecedent Basis’ found in the ‘Non-Final Office Action’, mailed 22 March 2021, the ‘Response to Office Action’ (p5-7), filed 09 July 2021, alleges/argues all of the claims have been amended so that they are directed to “A process for determining sepsis…”.  Claim 1 is amended to recite an active step, specifically “observing an expression level of the delta-like ligand 1 protein or the nucleotide sequence coding for delta-like ligand 1 protein in a biological sample.”   Claim 1 as amended is clear regarding the use of a nucleotide sequence coding for DLL1 protein as a biomarker because the claim further defines the DLL1 protein or 
The most relevantly identified references are U.S. Patent Application Publication No. 2015/0233915 (‘PTO-892’, mailed 22 March 2021; “SCHALLER”), Peng et al. (Detection of Delta-like 1 ligand for the diagnosis of tuberculosis meningitis: An effective and rapid diagnostic method. 20 March 2014. Journal of International Medical Research. Vol. 42, No. 3, p728-736; ‘Information Disclosure Statement’, filed 15 December 2020; “PENG”), Pan et al. (Notch Signaling Pathway Was Involved in Regulating Programmed Cell Death 1 Expression during Sepsis-Induced Immunosuppression. Mediators of Inflammation. Vol. 2015, Article ID 539841, 9p; ‘PTO-892’ mailed 22 March 2021; herein “PAN”).  SCHALLER discloses methods for the detection/diagnosis Response to Office Action’ (p5), filed 09 July 2021, the amended set of claim are specifically directed to sepsis and not to tuberculosis.  Neither SCHALLER nor PENG anticipate the claims. PAN is silent on using DLL1 protein or nucleotide coding the same as a biomarker to diagnose sepsis.  PAN only assesse the activation of the Notch signaling pathway by analyzing the expression of Jagged1.  Signaling pathways leading to an upregulation of a canonical Notch ligand such as Jagged 1 or DLL1 can be very diverse and complex.  Many cellular factors can upregulate expression of only one particular Notch ligand but not another.  (See section 8.1 of D’Souza.)  Spatial and temporal regulation of Notch ligand expression can direct Notch signaling profiles in many contexts.  (See section 8.2 of D’Souza.)  Jagged1 and DLL1 are differentially regulated in immune cells so that induction of Jagged1 does not correlate with the induction of DLL1 and vice versa.  (See Abstract of Nomaguichi.)  Therefore, a skilled person would not reasonably expect that DLL1 expression products are upregulated in patients at an early stage of septic shock based on the data provided by PAN.  
Further, the originally filed disclosure identifies several references that pertain to biomarkers of sepsis.  (See p2, line7 to p4, line 8.  However, a review of these references fails to teach or suggest the detection of delta-like ligand 1 (DLL1) as a biomarker for sepsis.
Additionally, Hildebrand et al. (Host-Derived Delta-Like Canonical Notch Ligand 1 as a Novel Diagnostic Biomarker for Bacterial Sepsis – Results form a Combinational Secondary Analysis. 23 July 2019. Frontiers in Cellular and Infection Microbiology. Vol. 9, Article 267, p1-9; ‘PTO-892’, mailed 22 March 2021; “HILDEBRAND”) was previously identified as a relevant reference.  HILDEBRAND describes the utilization of delta-like ligand 1 as a biomarker for bacterial sepsis (Title; Background; Conclusion; p2, right col. 1st to 3rd ¶; and p5, left col., 1st ¶ to p7, right col., 1st ¶).  However, HILDEBRAND is published after the earliest effective filing date of this application and, thus, is inapplicable as a prior art.
In view of the amendments to the claims presented in the ‘Amendment under 37 C.F.R. 1.312’, filed 20 September 2021, along with the allegations/arguments found in the ‘Response to Office Action’, filed 09 July  ‘Non-Final Office Action’, mailed 22 March 2021, have been overcome.  No other grounds for rejection are present. 
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 1-5 and 8-18 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636